DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species A1, A2 and A3, as set forth in the Office action mailed on 07/22/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 07/22/2022 is withdrawn.  Claims 8-10, directed to configurations/designs of three dimensional shaping device are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 8-10 are Rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Heist on 09/06/2022.
The application has been amended as follows: 
1. (Currently Amended) A three-dimensional shaping device, comprising: a plasticizing unit configured to plasticize a material to generate a plasticized material; a stage having a deposition surface on which the plasticized material is deposited; an ejection unit that has a plurality of nozzles arranged side by side along a first axis parallel to the deposition surface of the stage, and that is configured to eject the plasticized material in a continuous linear form from the plurality of nozzles toward the deposition surface; an ejection switching unit configured to individually switch between stopping and resuming ejection of the plasticized material from the plurality of nozzles; a moving unit configured to move the ejection unit with respect to the stage along a second axis that is parallel to the deposition surface of the stage and that intersects the first axis; and a control unit configured to laminate a shaping layer formed of the plasticized material on the deposition surface of the stage by controlling the plasticizing unit, the ejection switching unit, and the moving unit [[.]] ; wherein the ejection unit includes a plurality of individual flow paths each communicating with a respective one of the plurality of nozzles, the ejection switching unit includes a plurality of valves each provided corresponding to a respective one of the plurality of individual flow paths, and the control unit individually switches between stopping and resuming the ejection of the plasticized material from the plurality of nozzles by individually opening and closing the plurality of valves.

Claim 2 is cancelled.
Terminal Disclaimer
The terminal disclaimer filed on 09/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/386,085 and 17/560,387 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the closest prior art Koichi (US 2019/0030820 A1), teaches a three-dimensional shaping device (100A) (see Fig.1), comprising: a plasticizing unit (30) configured to plasticize a material to generate a plasticized material; a stage (200) having a deposition surface (220) on which the plasticized material is deposited (see Fig. 1;[0031], [0033] and [0043]); an ejection unit (110A) that includes a nozzle (61A) arranged along a first axis parallel to the deposition surface of the stage, and that is configured to eject the plasticized material in a continuous linear form from the nozzle toward the deposition surface (see Fig. 1;[0030-0031]); an ejection switching unit (i.e. an ejection control mechanism (70A)) configured to individually switch between stopping and resuming ejection of the plasticized material from the plurality of nozzle (see Fig.1;[0041-0042]); a moving unit (230) configured to move the ejection unit with respect to the stage along a second axis that is parallel to the deposition surface of the stage and that intersects the first axis; and a control unit (300) configured to laminate a shaping layer formed of the plasticized material on the deposition surface of the stage by controlling the plasticizing unit, the ejection switching unit, and the moving unit (see Fig.1;[0030],[0042-0044] and [0061-0065]).
However, Koichi fails to teach that the ejection unit that has a plurality of nozzles arranged side by side along a first axis parallel to the deposition surface of the stage; and wherein the ejection unit includes a plurality of individual flow paths each communicating with a respective one of the plurality of nozzles, the ejection switching unit includes a plurality of valves each provided corresponding to a respective one of the plurality of individual flow paths, and the control unit individually switches between stopping and resuming the ejection of the plasticized material from the plurality of nozzles by individually opening and closing the plurality of valves.
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 3 -11, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743